Citation Nr: 0027198	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-00 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for cancer of the mouth 
due to exposure to ionizing radiation. 

2.  Entitlement to service connection for cancer of the 
pharynx (throat) due to exposure to ionizing radiation. 

3.  Entitlement to service connection for cancer of the 
tongue due to exposure to ionizing radiation. 

4.  Entitlement to service connection for pulmonary 
tuberculosis, to include as due to exposure to ionizing 
radiation. 


REPRESENTATION

Appellant represented by: AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office & 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for cancer of 
the tongue due to exposure to ionizing radiation is addressed 
in the remand at the end of this action.  


FINDING OF FACT

The claims for service connection for cancer of the mouth due 
to exposure to ionizing radiation, cancer of the pharynx 
(throat) due to exposure to ionizing radiation and for 
pulmonary tuberculosis, to include as due to exposure to 
ionizing radiation, are not plausible.  


CONCLUSION OF LAW

The claims for service connection for cancer of the mouth due 
to exposure to ionizing radiation, cancer of the pharynx 
(throat) due to exposure to ionizing radiation and for 
pulmonary tuberculosis, to include as due to exposure to 
ionizing radiation, are not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§§ 1110; 38 C.F.R. § 3.303 (1999).  Service incurrence or 
aggravation of a malignant tumor may be presumed if it is 
manifested to a compensable degree within one of the 
veteran's separation from active military service, while 
service incurrence or aggravation of active tuberculosis may 
be presumed if it is manifested to a compensable degree 
within three years of the veteran's separation from active 
military service . 38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (1999).  

Pulmonary tuberculosis is not a disease subject to 
presumptive service connection on a radiation basis under 
38 U.S.C.A. § 1112(c) (West Supp. 2000)and 38 C.F.R. 
§ 3.309(d) (1999), nor is it among the radiogenic diseases 
listed in 38 C.F.R. § 3.311 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of well-grounded claims, that 
is, whether he has presented claims that are plausible and 
meritorious on their own or capable of substantiation.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997). 

The veteran maintains that service connection is warranted 
for the disabilities at issue because they were caused by his 
exposure to radiation while serving aboard the USS LST 1087 
and stationed at Sasebo Naval Base in Japan, approximately 
thirty miles from where the atomic bomb was dropped.  
Alternatively, he contends that he was exposed to 
tuberculosis while transporting Japanese prisoners of war 
aboard the LST 1087, and that a private physician has related 
his pulmonary tuberculosis to such exposure. 

I.  Cancers of the mouth and pharynx (throat)

Although the record reflects that the veteran has been found 
to have cancer of the tongue, there is no medical evidence of 
record showing that the veteran has been found to have cancer 
of the mouth or pharynx (throat).  The evidence of these 
disorders is limited to the veteran's own statements; as a 
lay person, he is not qualified to render a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board must conclude that the 
veteran's claims for service connection for cancer of the 
mouth and cancer of the pharynx (throat) are not well 
grounded.  

II.  Pulmonary tuberculosis

Service medical records, including the report of a June 1946 
separation examination, are negative for evidence of 
pulmonary tuberculosis.  The post-service medical evidence 
shows that the veteran was initially found to have pulmonary 
tuberculosis in 1975.  There is no indication in the medical 
evidence of record that the pulmonary tuberculosis was 
manifested within three years of the veteran's discharge from 
service or that it is etiologically related to the veteran's 
alleged exposure to ionizing radiation during service, to his 
service duties coincident to the transporting of Japanese 
prisoners of war or to any other incident of service.  The 
evidence of a nexus between pulmonary tuberculosis and the 
veteran's military service consists of the veteran's own 
statements.  As a lay person, he is not competent to provide 
an opinion concerning medical causation.  Id.  Therefore, the 
Board must also conclude that this claim is not well 
grounded.

As noted above, pulmonary tuberculosis is not among the 
radiogenic diseases listed in 38 C.F.R. § 3.311.  However, 
§ 3.311 defines radiogenic disease as a disease which may be 
induced by ionizing radiation and provides that specific 
development will be undertaken for diseases not listed in the 
regulation if the claimant cites or submits competent 
scientific or medical evidence that the claimed disability is 
a radiogenic disease.  The veteran has neither cited nor 
submitted scientific or medical evidence indicating that 
pulmonary tuberculosis is a disease which may be induced by 
ionizing radiation.  Therefore, further development is not 
required under this regulation.

Finally, the Board notes that although the veteran alleges 
that a physician told him that his pulmonary tuberculosis was 
probably acquired as a result of his contact with Japanese 
prisoners of war, the record reflects that the RO informed 
the veteran of the need to submit medical evidence of a nexus 
between his claimed disability and his military service and 
he failed to do so.  If the veteran is able to obtain medical 
evidence linking his pulmonary tuberculosis to military 
service, he should submit such evidence to the RO&IC and 
request that his claim be reopened. 


ORDER

Service connection for cancer of the mouth due to exposure to 
ionizing radiation is denied. 

Service connection for cancer of the pharynx (throat) due to 
exposure to ionizing radiation is denied. 

Service connection for pulmonary tuberculosis, to include as 
due to exposure to ionizing radiation, is denied. 


REMAND 

The veteran maintains that service connection is warranted 
for cancer of the tongue because it was caused by his 
exposure to radiation while serving aboard the USS LST 1087 
and stationed at Sasebo Naval Base in Japan.

The record reflects that the veteran was found to have cancer 
of the tongue in the early 1990's.  In addition, a letter 
from the Defense Treat Reduction Agency (DTRA), dated in 
April 1999, reflects that the veteran served aboard the USS 
LST 1087 from March 2 to November 17, 1945, at which time he 
was transferred to the USS LST 730.  The veteran served 
aboard the USS LST from November 17, 1945 to June 8, 1946, 
and he was discharged from naval service on June 21, 1946.  
During the veteran's service aboard the USS LST 1087, the 
ship visited Sasebo, Japan in mid to late September 1945.  
Sasebo was noted to be located approximately 120 miles from 
Hiroshima and 30 miles from Nagasaki.  During the veteran's 
service aboard the USS LST 730, the ship made several visits 
to the ports in the Tokyo Bay/Yokohama area between October 
19, 1945 and January 18, 1946.  Tokyo Bay and Yokohama are 
approximately 400 miles from Hiroshima and 550 miles from 
Nagasaki.  The USS LST 730 did not return to Japan after her 
departure on January 18, 1946.  There was no indication in 
the records that either ship operated within ten miles of 
either Hiroshima or Nagasaki.  

Although the information provided by the DTRA indicates that 
the veteran did not participate in a radiation risk activity, 
as defined in 38 C.F.R. § 3.309(d), this regulation concerns 
presumptive service connection on a radiation basis; it does 
not establish that the veteran was not exposed to ionizing 
radiation coincident to his service in Japan.  The veteran's 
tongue cancer does qualify as a radiogenic disease under 
38 C.F.R. § 3.311.  Therefore, development to determine the 
veteran's level of radiation exposure during service must be 
undertaken. 

In light of these circumstances, the case is REMANDED to the 
RO&IC for the following actions:

1.  The RO should request radiation 
dose information for the veteran 
from the DTRA. 

2.  Then, the RO should undertake 
any other development required under 
38 C.F.R. § 3.311.

3.  Then, the RO should readjudicate 
the veteran's claim for service 
connection for tongue cancer due to 
exposure to ionizing radiation.  If 
the benefit sought on appeal is not 
granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO&IC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 

